Mr. Justice McBride delivered the opinion of the court. 3. Building and construction contracts, § 49*—when provision for liquidated damages- for delay in finishing building contract waived. A provision in a building construction contract for the payment of a certain sum for each day of delay in completing the contract as liquidated damages is waived, where, after an assignment of the contract to a third person, complainant, with knowledge of defendant, as owner the latter wrote a letter to complainant that if the work was not completed within a reasonable time defendant would procure some one else to do the work and the costs would be deducted from the contract price, and complainant completed the work, and defendant repeatedly offered to settle if complainant would deduct the amount pf merchandise purchased by the original contractor, which was to be deducted under the terms of the original contract, and defendant failed to set up in his answer that complainant owed him any amount which should be deducted, and, when he made a loan he left money with' the mortgagee to pay the bill, and he took possession of the premises and made no claim for damages until the trial of the suit. 4. Appeal and error, § 1383*—when action of chancellor in apportioning costs not reviewed. The chancellor may apportion costs in an equitable action where complainant recovers only part of his claim, and his apportionment will not be disturbed unless it is of such a character as to be offensive and manifestly unjust. 5. Costs, § 19*—when chancellor did not abuse discretion in apportionment of costs. The chancellor did not abuse his discretion in apportioning the costs between complainant and defendant in an action to foreclose a mechanic’s lien, where defendant had offered to settle upon deduction of a sum that he was legally entitled to deduct under the terms of the contract with complainant’s assignor and complainant recovered the amount of the contract less such deduction. ,